Citation Nr: 0618236	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  01-07 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
and training pursuant to the provisions of Chapter 31, Title 
38, United States Code.

(The issues of entitlement to service connection for a 
bilateral hearing loss, bilateral knee disorders, and a low 
back disorder are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1972.  The veteran also had a subsequent period of service in 
a reserve component. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 determination of the 
Vocational Rehabilitation and Counseling Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  In January 2004 and December 2005 the 
Board remanded the case for further development.  


FINDINGS OF FACT

1.  In August 2000, the veteran submitted a claim for VA 
Chapter 31 vocational rehabilitation.

2.  Service connection is in effect for post-traumatic stress 
disorder (PTSD), rated 30 percent disabling.

3.  The veteran has a high school diploma, is trained as a 
helicopter pilot, and has a Bachelors of Science in 
environmental design and management.  

4.  The veteran has worked as a civilian at an Army Aviation 
support facilitator command and as a flight operations 
specialist with the Air National Guard.  Since 1999, he has 
worked as a logistics specialist at the Pentagon.  He 
currently earns $70,000.00 a year.  

5.  The veteran is not in need of rehabilitation to overcome 
an employment handicap.

6.  The veteran's ability to prepare for, obtain, or retain 
employment consistent with his abilities, aptitudes and 
interests is not impaired as a result of his service 
connected disability. 


CONCLUSION OF LAW

The veteran does not have an employment handicap and does not 
meet the criteria for basic entitlement to benefits pursuant 
to Chapter 31, Title 38, United States Code.  38 U.S.C.A. 
§§ 3100, 3101, 3102 (West 2002); 38 C.F.R. §§ 21.40, 21.51 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), does not apply in vocational rehabilitation 
claims.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the Court held that VA's duties to notify and assist 
contained in the VCAA are not applicable to cases involving 
the waiver of recovery of overpayment because the notice and 
duty to assist requirements are found in Chapter 53 rather 
than Chapter 51 of Title 38 of the United States Code.  It 
follows that because the statute at issue in this matter is 
found in Chapter 31 rather than in Chapter 51, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
this claim.  Id.  Further discussion of the VCAA is not 
required. 

The veteran claims entitlement to vocational rehabilitation, 
specifically educational training, pursuant to Chapter 31, 
Title 38, United States Code.  It is requested that the 
veteran be afforded the benefit of the doubt. 

Vocational rehabilitation benefits awarded pursuant to 
Chapter 31, Title 38, United States Code, are intended to 
enable veterans with service-connected disabilities to become 
employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100.  Generally, a veteran who files a claim 
for Chapter 31 benefits is entitled to a program of 
vocational rehabilitation if he has a service-connected 
disability that is compensable at a rate of at least 20 
percent, and is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102; 38 
C.F.R. § 21.40.

In an August 1996 rating decision VA granted entitlement to 
service connection for PTSD and rated it as 30 percent 
disabling, effective from March 18, 1996.  Accordingly, the 
question before the Board is whether he is in need of 
rehabilitation to overcome an employment handicap.

In this case, the term "employment handicap" means an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with his abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101; 38 C.F.R. 
§ 21.51(b).  The term "impairment" is defined as a 
restriction on employability caused by disabilities, a 
negative attitude towards the disabled, deficiencies in 
education and training, and other pertinent factors.  
38 C.F.R. § 21.51(c).  An "employment handicap" does not 
exist when either the veteran's employability is not 
impaired, that is, when a veteran who is qualified for 
suitable employment does not obtain or maintain such 
employment for reasons within his control, or when the 
veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i) & (iii).  Under 38 C.F.R. 
§ 21.51(f), the counseling psychologist may find that the 
veteran has an employment handicap.

The veteran reapplied for VA Chapter 31 vocational 
rehabilitation in August 2000.  He was thereafter afforded a 
Chapter 31 vocational rehabilitation assessment in October 
2000 and counseling in December 2000 and January 2001.  
Counseling record narratives were thereafter issued in 
February 2001 and February 2005.   

As to the October 2000 vocational rehabilitation assessment, 
the veteran reported that he wanted to work in a less 
stressful environment as an accountant, but needed to obtain 
a Bachelors of Art degree in order to achieve this goal.  As 
to his social history, the veteran was 53 years old, married, 
and has two children.  

As to his educational history, he graduated high school in 
1964.  From 1964 to 1967, he attended college at the 
University of North Dakota until he was drafted 1967.  From 
1967 to 1972, he was on active duty, he attended flight 
school, and became a helicopter pilot.  In 1974, he obtained 
a Bachelors of Science in environmental design and 
management.  

As to his postservice work history, he was a pilot aviation 
commander in the Army National Guard.  From approximately 
1974 until being laid off in 1996, he worked as a civilian at 
an Army Aviation support facilitator command in 
Massachusetts.  From 1996 to 1999, he worked as a flight 
operations specialist with the Air National Guard but left 
because he felt underpaid and it was to stressful.  Since 
1999 he has worked at the Pentagon as a logistics specialist 
working with the Air Force in logistic warfare budget and 
programming making $70,000.00 a year.  He received $357.00 a 
month in VA disability.

With regard to his service-connected PTSD, the examiner in 
2000 noted that he was visibly uncomfortable talking about 
his war time experiences.  The veteran complained of problems 
with being tense and coping with stress.  He reported 
attending group therapy.

As to his non service connected disabilities, the veteran 
complained of having problems with low back pain, bilateral 
knee pain, pes planus, a fractured right fifth metatarsal 
phalangeal joint, bilateral hearing loss, tinnitus, chronic 
obstructive pulmonary disease, hemorrhoids, and right elbow 
pain.

The veteran's academic capacity, as measured by testing 
conducted by the examiner, was consistent with his goals. 

In a February 2001 counseling record narrative prepared by a 
vocational counselor it was noted that the veteran had 
previously been found eligible for vocational rehabilitation 
in 1997 but did not thereafter attend the authorized 
training.  He did not give a clear reason as to whey he did 
not pursue the authorized training.

As to the current claim for vocational rehabilitation, the 
veteran reported that he wanted to pursue his previous goal 
of becoming a certified public accountant (CPA).  He also 
reported that he wanted to work from home to relieve his 
stress from traveling to work.

As to his occupational history, post-service he reported 
working approximately twenty years as a civilian at an Army 
Aviation support facility command.  Currently, the veteran 
worked as a logistical specialist with the Pentagon earning 
approximately $70,000.00 a year.

As to his service connected PTSD, the veteran reported that 
the functional limitations related to this condition were 
being tense, and problems coping with stress.  The veteran 
denied receiving any medical treatment, taking any 
medication, or missing anytime from work because of his 
service connected disability.

As to his non service connected disabilities, the veteran 
complained of having problems with low back pain, bilateral 
knee pain, pes planus, a fractured right fifth metatarsal 
phalangeal joint, bilateral hearing loss, tinnitus, chronic 
obstructive pulmonary disease, hemorrhoids, and right elbow 
pain.  The veteran denied receiving any medical treatment, 
taking any medication, or missing anytime from work because 
of his non service connected disabilities.

The vocational counselor thereafter opined that the veteran 
had transferable skills and a formal education which prepared 
him for gainful employment.  The counselor opined that his 
current job did not aggravate his service connected 
disability and there was no indication of an impairment in 
his employability stemming from his lack of formal education 
or military experience.  He concluded that the veteran's 
service connected disability did not materially contribute to 
a competitive disadvantage in obtaining, maintaining, and 
retraining employment consistent with his aptitudes, 
abilities, and interests.  The counselor found that the 
appellant had overcome the effect of his service connected 
disability, that his current employment was suitable, and 
that he had overcome the affects of the impairment of 
employability by being able to attain and maintain employment 
which he has no demonstrated aggravated his service connected 
PTSD.  It was determined that the veteran was not eligible 
for Chapter 31 benefits.  

Thereafter, in a February 2005 counseling record narrative 
which was prepared without another interview with the veteran 
because he refused to show for the assessment, the vocational 
counselor found that a review of the record showed that the 
veteran did not report any functional limitations to his 
employment but simply claimed that he needed to reduce the 
stress in his life by working at home.  The veteran also 
stated that he did not like commuting to his current job at 
the Pentagon.  Thereafter, it was noted that veteran 
continued his full-time employment as a logistical specialist 
at $5,712.00 a month.

The vocational counselor thereafter opined that the veteran 
did not have an impairment in employability, that his service 
connected PTSD did not materially contribute to an employment 
impairment; that he had overcome the affects of the 
impairment in his employability; and that he did not have an 
employment handicap.  It was determined that the veteran was 
not eligible for Chapter 31 benefits.  

The evidence of records establishes that the veteran has 
earned a high school diploma, was trained as a helicopter 
pilot, and has a Bachelors of Science in environmental design 
and management.  Since discharge from service he worked as a 
civilian at an Army Aviation support facilitator command from 
approximately 1974 to 1996, as a flight operations specialist 
from 1996 to 1999, and a logistics specialist at the Pentagon 
since 1999.  

After carefully reviewing the evidence of record, the Board 
finds that the veteran's ability to prepare for, obtain, or 
retain employment consistent with his abilities, aptitudes 
and interests is not impaired as a result of a service 
connected disability.  Since the veteran filed his claim for 
Chapter 31 benefits in August 2000, VA vocational 
rehabilitation counselors have found that he does not have an 
employment handicap that prevents him from obtaining or 
maintaining employment on two occasions.  Under 38 C.F.R. 
§ 21.51(f), these individuals have the authority to make such 
findings.  Further, their findings are supported by the 
evidence, which establishes that he has worked full-time 
since 1972 and he is working currently earning $70,000.00 a 
year.  

The Board acknowledges that the medical evidence of record is 
limited and that the post-August 2000 record does not include 
another PTSD VA examination.  However, the opinions of the VA 
vocational rehabilitation counselors indicating that the 
veteran does not have an employment handicap are highly 
probative as they are based on interviews with the veteran as 
well as a review of his medical records.  Neither the 
February 2001 nor the February 2005 vocational assessment 
opinion is contradicted by any medical opinion evidence.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  Additionally, the 
veteran has a good educational background to handle many 
positions in the national economy despite his service 
connected PTSD.  Further, at the February 2001 vocational 
assessment he denied receiving any medical treatment, taking 
any medication, or missing anytime from work because of his 
service connected PTSD or non service connected disabilities.  
Lastly, post-remand the veteran has refused to show for 
another vocational assessment.  In this regard, "the duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the purtative evidence."  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991).  

As to the veteran's statements to his vocational 
rehabilitation counselors and to VA, while lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability, his statements as to the severity of 
his disability are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the professional medical evidence of record as 
outlined above.  

Accordingly, the preponderance of the evidence is against 
showing that the veteran's service connected disability is 
productive of an employment handicap.  Therefore the criteria 
for entitlement to a program of vocational rehabilitation 
services are not met.

In reaching this determination, the Board is cognizant of the 
veteran's desire to attain a CPA.  The purpose of the 
vocational rehabilitation program is to provide for all 
services and assistance necessary to enable eligible veterans 
to achieve independence in daily living and, to the maximum 
extent feasible, to become employable and to obtain and 
maintain suitable employment.  See 38 U.S.C.A. § 3100.  Here 
the preponderance of the evidence shows that the veteran is 
independent in daily living, and is capable of obtaining and 
maintaining suitable employment.

The Board also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.


ORDER

Entitlement to a program of vocational rehabilitation 
training in accordance with the provisions of Chapter 31, 
Title 38, United States Code, is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


